Citation Nr: 0800697	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  06-02 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1964 to 
July 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Petersburg, Florida.  The veteran testified 
before the undersigned Veterans Law Judge in October 2007; a 
transcript of that hearing is associated with the claims 
folder.


FINDINGS OF FACT

1.  The competent medical evidence is in equipoise as to the 
issue of whether the veteran's bilateral hearing loss is 
related to his active service.

2.  The competent evidence fails to demonstrate that tinnitus 
is related to the veteran's active duty service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in the veteran's 
active duty service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.  38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

After careful review of the claims folder, the Board finds 
that a letter dated in August 2004 satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  This letter advised the veteran what information and 
evidence was needed to substantiate the claim decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claims.  He 
was specifically told that it was his responsibility to 
support the claims with appropriate evidence.  Finally the 
letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

The August 2004 letter was sent to the veteran prior to the 
January 2005 rating decision.  The VCAA notice was therefore 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A June 2007 letter was sent to the veteran 
providing such notice.

The Board finds that VA also fulfilled its duty to assist the 
veteran in making reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims and 
providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service medical records are associated with the 
claims folder, as well as all relevant private treatment 
records.  The veteran has not identified any additional 
relevant, outstanding records that need to be obtained before 
deciding his claims.  Finally, the Board notes that he was 
afforded a VA examination in conjunction with his claims on 
appeal.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).



I. Bilateral Hearing Loss

The veteran asserts that he is entitled to service connection 
for bilateral hearing loss as such disability is the result 
of exposure to noise during service.  Specifically, he 
testified that he was exposed to loud noise as a member of a 
military skeet shooting team as well as during an incident in 
which he was less than ten feet from the firing of an 105 
artillery shell.  With respect to his participation on the 
skeet shooting team, the veteran indicated that he practiced 
with the team nearly every weekend for an entire year, 
thereby exposing him to noise from his own gun as well as his 
teammates'.  In addition to practice, he testified that he 
also spent time working at the skeet range.  The Board 
observes that the veteran's statements are corroborated by 
two buddy statements received from other members of his skeet 
shooting team.

The veteran testified that he did not complain of hearing 
loss during service, and a review of his service medical 
records fails to reveal any diagnosis of hearing loss during 
service.  His June 1966 separation examination report 
indicated a normal clinical evaluation of the ears, and he 
scored 15 out of 15 on a whisper voice test in both ears.  
Additionally, there is no evidence of any complaints, 
treatment, or diagnosis for hearing loss within one year of 
service separation.  Thus, service connection on a 
presumptive basis is not warranted for bilateral hearing 
loss.  See 38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

The lack of evidence of hearing loss during service or 
immediately following service is not fatal to the veteran's 
claim.  Rather, the Board must now turn to the issue of 
whether there is competent evidence which attributes post-
service hearing loss to service.  See Hensley v. Brown, 5 
Vet. App. 155 (1993).  See also 38 C.F.R. § 3.303(d).

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385 (2007), which provides that impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See also Hensley, supra.

Of record is a September 2005 VA audiological examination 
which demonstrates that the veteran has bilateral hearing 
loss according to VA regulations.  38 C.F.R. § 3.385.  In 
this regard, both the right and left ear demonstrate at least 
one pure tone auditory threshold of 40 decibels or greater; 
additionally, the Maryland CNC speech recognition test score 
is less than 94 percent for each ear.

The September 2005 VA examiner indicated that the above 
results demonstrated moderately severe to profound 
sensorineural hearing loss in the right ear and severe high 
frequency hearing loss in the left.  Following a review of 
the claims folder, an interview with the veteran, and an 
examination (results described above), the examiner opined 
that the veteran's right ear hearing loss was due to "some 
other etiology" and that his left ear hearing loss was 
"less likely as not related to military noise exposure."  

The veteran submitted a contrary medical opinion in February 
2005.  Such opinion, provided by Dr. Richards, a clinical 
audiologist from Newport Audiology Center, states that the 
veteran's "current hearing loss is as likely as not a result 
of exposure to a high noise environment while on active duty 
with the US Army."  The Board notes that the history 
provided to Dr. Richards by the veteran is similar to that 
provided to the September VA examiner, including a history of 
recreational post-service noise exposure.  In addition to Dr. 
Richards opinion, the veteran submitted a November 2007 
medical opinion from Dr. Ninke of The Ear, Nose & Throat 
Center which indicates that the veteran's reported blast 
trauma and extensive (military) noise exposure could "more 
likely than not" produce the bilateral hearing loss found on 
audiological evaluation dated in October 2007.

In sum, the evidence of record contains competent medical 
opinions indicating both a positive and a negative nexus 
between the veteran's bilateral hearing loss and his military 
service.  Furthermore, the opinions provided by the VA 
examiner and Dr. Ninke were rendered in conjunction with a 
history and physical examination of the veteran.  Dr. 
Richards's opinion appears to be based on a review of a 
previous audiological evaluation.  There is nothing to 
indicate that any of these etiological opinions are not 
competent, and they all appear to have a reasonable basis in 
the record.  In light of such circumstances, the Board 
concludes that there is at the very least an approximate 
balance regarding an issue material to the determination of 
the veteran's claim.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Under these 
circumstances, service connection for bilateral hearing loss 
is warranted.  

II. Tinnitus

In addition to bilateral hearing loss, the veteran also 
asserts that he is entitled to service connection for 
tinnitus secondary to in-service noise exposure.  He contends 
that he first experienced tinnitus during service which has 
continued to the present day.  However, after careful 
consideration of the evidence of record, the Board finds that 
a preponderance of the evidence is against awarding service 
connection for tinnitus.  

The Board has already determined that the veteran experienced 
acoustic trauma in service.  The veteran's own statements, 
the aforementioned buddy statements, and a copy of a 
temporary duty order authorizing his participation in a 
military skeet shooting competition provide more than enough 
evidence of this trauma.  However, acoustic trauma sustained 
in service, in and of itself, is not considered a disability 
for VA purposes; i.e. warranting service connection or 
compensation.  As above, the veteran indicated that he did 
not complain of tinnitus during service; hence, there is no 
evidence of a diagnosis, treatment, or complaint in his 
service medical records.  Thus, the more critical question 
turns upon whether claimed tinnitus is etiologically related 
to service.

With respect to the veteran's claimed tinnitus, the only 
etiological opinion of record is a September 2005 VA 
examination report.  The VA examiner having evaluated the 
veteran, reviewed the claims folder and received a credible 
and complete history from the veteran, opined that it was 
less likely than not that the veteran's tinnitus is due to 
noise exposure while in the military.  The examiner pointed 
to service medical records which were entirely negative for 
complaints of tinnitus during service, or for decades 
thereafter, and a significant gap in time between the 
veteran's service and the first documented complaints of 
tinnitus in 2002 in concluding that it was less likely than 
not that tinnitus was service-connected.  

There is no contrary clinical evidence or competent medical 
opinion of record.  Rather, the private medical evidence 
submitted by the veteran shows the first documented 
complaints of tinnitus at a December 2002 audiological 
evaluation; no etiological opinion is provided in the 
evaluation report.  Additional private medical evidence of 
record denotes a diagnosis of tinnitus, as well as a reported 
history of noise exposure.  Unfortunately, such evidence 
fails to provide any opinion as to the etiology of the 
veteran's tinnitus.  The Board notes that the etiological 
opinions provided by Dr. Ninke and Dr. Richards refer only to 
the likely source of his bilateral hearing loss.  

The Court has determined that, particularly with respect to 
claims for tinnitus, the veteran is competent to present 
evidence of continuity of symptomatology.  See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).  The veteran's 
contentions, however, remain subject to a Board analysis of 
credibility.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 
(1992).  For the reasons discussed below, the Board finds 
that the veteran's assertions regarding the chronicity and 
continuity of tinnitus since service are not shown to be 
credible.  

Initially, the veteran's lay assertions of continuity of 
symptomatology are entirely uncorroborated by any objective 
evidence of chronicity or continuity of symptomatology of 
tinnitus after service.  See 38 C.F.R. § 3.303(b).  As 
discussed herein, neither a 1966 service separation 
examination report, nor any post-service evidence shows any 
indication of tinnitus or complaints of ringing in the ears 
until 2002, more than 30 years after the veteran left active 
military service.  This gap in the evidentiary record 
preponderates strongly against this claim on the basis of 
continuity of symptomatology.  See Mense v. Derwinski, 1 Vet. 
App. 354 (1991).

With regard to the thirty year evidentiary gap in this case 
between active service and the earliest evidence of tinnitus, 
the Board also notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
 Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact); see also 38 C.F.R. § 3.102 (noting that reasonable 
doubt exists because of an approximate balance of positive 
and "negative" evidence).  Thus, the lack of any objective 
evidence of continuing complaints, symptoms, or findings of 
tinnitus for decades after the period of active duty is 
itself evidence which tends to show that his current tinnitus 
did not have its onset in service or for many years 
thereafter.

Additionally, the 30 year lapse in time between the veteran's 
active service and the first evidence of tinnitus weighs 
against his claim.  The Board notes that it may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the maladies at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

The veteran contends that he first experienced tinnitus 
during service as a result of acoustic trauma sustained 
therein, described as problematic from service until the 
present time.  The Board acknowledges, and has no reason to 
doubt, the veteran's assertion that he was exposed to 
acoustic trauma in service.  However, his contentions that 
his tinnitus has been continuous since such trauma through 
the present day were initially made more than 30 years after 
service.  The Board notes that the veteran's memory may have 
been dimmed with time and that there remains the possibility 
that his current tinnitus is not related to the tinnitus he 
experienced during service.  Additionally, his recent 
statements have been made in connection with his claim for 
monetary benefits from the government.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence).

The Board finds that contemporaneous evidence from the 
veteran's military service which reveal no tinnitus on 
separation to be far more persuasive than the veteran's own 
recent assertions to the effect that he had tinnitus in 
service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the veteran).  Such records are more 
reliable, in the Board's view, than the veteran's unsupported 
assertion of events now over three decades past.  

In this case, no probative competent medical evidence exists 
of a relationship between currently diagnosed tinnitus and 
any continuity of symptomatology asserted by the veteran. 
 Rather, the competent evidence of record, particularly the 
service medical records and September 2005 VA medical 
opinion, preponderates against a finding that the veteran has 
tinnitus related to service or any incident thereof, and 
accordingly service connection for tinnitus must be denied. 
 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.  As a 
preponderance of the evidence is against the veteran's claim 
of service connection for tinnitus, the benefit-of-the-doubt 
doctrine is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


